DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5 and 7 are objected to because of the following informalities:  
Regarding claims 2 and 5, the recitation of “capable of” in line 2 is suggested to rephrase since it is not a positive limitation.
Regarding claim 7, the recitation of “card identifier” in line 4 is suggested to change to - - medium identifier - -.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “reading unit”, “storage unit” in claims 1 and 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2005/0098625) in view of Mashimo et al. (US 2008/0017707).
Regarding claim 1, Walker teaches an automatic product dispensing machine (vending machine, [0057], fig. 1) comprising a product storage device ([0083]) for storing products ([0058]) therein and sequentially dispensing the stored products, and a 
Walker further teaches the automated dispensing machine accepts the voucher ([0033] and [0108]) but silent to a collecting part for collecting and containing the recording medium.
However, Mashimo teaches a recording medium (ticket) machine (110) comprising a collecting part (110i) for collecting and containing the record medium (fig. 7, [0073], [0099] and [0105]).
In view of Mashimo’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker by incorporating the teaching as taught by Mashimo so that the recording mediums (vouchers or tickets) can be collected and stored for record (see Mashimo: [0099]).
	Regarding claim 2, Walker as modified by Mashimo teaches all subject matter claimed as applied above. Walker further teaches wherein the product storage device is configured to store a plurality of items of products therein ([0058] and [0083]); and the 
	Regarding claim 3, Walker as modified by Mashimo teaches all subject matter claimed as applied above. Walker further teaches wherein the information includes a medium identifier unique to the recording medium ([0117], [0118] and [0120]).
	Regarding claim 4, Walker as modified by Mashimo teaches all subject matter claimed as applied above. Walker further teaches a storage unit (database, fig. 4) for previously storing therein a plurality of the medium identifiers of a plurality of the recording mediums which are expected to be used, wherein, when the control unit has output the dispensing permission command in accordance with the information read by the reading unit, the control unit stores, into the storage unit, a dispensing completion indication (redeemed) in association with a medium identifier that is stored in the storage unit and that matches the medium identifier included in the information read by the reading unit, the dispensing completion indication indicating completion of dispensing of the product ([0122]-[0131]).
	Regarding claim 5, Walker as modified by Mashimo teaches all subject matter claimed as applied above except for all dispensing completion indications stored in the storage unit are capable of being erased at predetermined time intervals.  However, Walker teaches all dispensing completion indications stored in the storage unit are capable of being reconciled and auditing ([0132]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention of modify the combination of Walker and Mashimo for the data stored 
	Regarding claim 6, Walker as modified by Mashimo teaches all subject matter claimed as applied.  Walker further teaches wherein when the medium identifier included in the information that is read by the reading unit matches any one of the medium identifiers stored in the storage unit and the dispensing completion indication that is associated with this matched medium identifier is not stored in the storage unit, the control unit outputs the dispensing permission command, and when the dispensing completion indication that is associated with this matched medium identifier is already stored in the storage unit, the control unit does not output the dispensing permission command (figs. 4, 5 and [0122]-[0131]).
	Regarding claim 7, Walker as modified by Mashimo teaches all subject matter claimed as applied.  Walker further teaches wherein the control unit invalidates (voucher is inauthentic) a particular one of the plurality of medium identifiers previously stored in the storage unit, and does not output the dispensing permission command when this invalidated medium identifier is read ([0108] and [0109]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Martindale et al. (US 2016/0363921); Walker et al. (US 2004/0249711); Canora et al. (US 2010/0125362); Walker et al. (US 2007/0276537) and Skor et al. (US 2006/0157560) are cited because they are related to product dispensing machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.